 

 

Picture 5 [ex-10d1g001.jpg]

Exhibit 10.1

 

 

December 29, 2017

David S. Burnett

1965 Omni Boulevard

Mount Pleasant,  SC 29466

Dear David,

Interlink Electronics, Inc. is pleased to extend you this offer of employment
for the position of Chief Financial Officer of Interlink Electronics, Inc.
(“Interlink”).  The start date of your employment shall be January 8, 2018.  You
understand that you shall be an “at will” employee and that you have not been
offered employment for any specified term.

Should you accept our offer, your starting annual base salary will be $90,000.
 Your salary, less all customary deductions, shall be paid on a bi-weekly basis.

1.



Your title at Interlink Electronics, Inc. will be Chief Financial Officer.

2.



Your position will report to the CEO and President or its successor or designee.

3.



You will be based out of Charleston, South Carolina.

4.



Your starting salary will be $90,000 annually.

5.



Your position with Interlink is part-time, as you will be dividing your time
between Interlink and other businesses.  You are expected to spend an average of
25‑35 hours per week on Interlink.

6.



Reserved only for key members of the management team, you will be a participant
in a restricted stock option of 5,000 units of Interlink Electronics, Inc. which
will vest as follows: (a) 50% of the shares vest after 4 years; and (b) the
balance of the shares after 5 years. *Subject to Board approval*

7.



You will participate in a performance stock unit plan beginning 2018 with the
parameters set by the Board of Directors.

8.



Your annual paid time off accrual will be 15 days.

9.



First of the month following employment, you will be eligible for all benefits
available to employees of Interlink Electronics.  Those benefits include:

a.



Medical Benefits: BlueShield of California HMO or PPO Plan Options

b.



Dental: Guardian DHMO or PPO Options

c.



Vision: Guardian Vision using the Davis 185

d.



Life and AD& D: Sun Life Financials

e.



401(k) Savings and Retirement Plan:  Employees can pay up to 16% of their
salaries as pre-tax dollars into their 401(k) retirement account.  Interlink
will match these contribution 50 cents on the dollar up to a total annual
contribution of $500.00 All contributions are vested immediately.

f.



All benefits mentioned in the above will be paid 100% by Interlink
Electronics, Inc.

 





 

 

 

Interlink Electronics, Inc. ©

31248 Oak Crest Drive  ●  Westlake Village, California 93012

Phone +1(805)484-8855 ● Fax +1(805)484-9457

 

--------------------------------------------------------------------------------

 

 

 

IE logo with tagline [ex-10d1g002.jpg]

 

 

Our offer to you is contingent upon execution of our Proprietary Information and
Non- Disclosure Agreement and all other required tax and employment forms.

If you agree to the above terms, please sign and return this letter to the
undersigned as well as the information requested above.  By signing this offer
letter, you represent that you have no restrictions from a previous employer
that would prohibit you from accepting a position with Interlink
Electronics, Inc. We look forward to hearing from you in the near future and
having you join us.  In the meantime, if you have any questions about this offer
or Interlink Electronics, Inc., please feel free to contact the undersigned at
your earliest convenience.

 

    

Sincerely,

 

 

/s/ Steven N. Bronson

 

 

Steven N. Bronson, CEO

 

 

 

 

 

 

 

 

 

 

 

 

Agreed to and Accepted by

 

 

 

 

 

 

 

 

/s/ David S. Burnett

 

 

David S. Burnett

 

 

 

 

 

 

 

© Interlink Electronics.

Page 2 of 2

 

--------------------------------------------------------------------------------